Case 19-03079-KRH   Doc 64    Filed 04/24/20 Entered 04/30/20 15:58:02   Desc Main
                             Document      Page 1 of 4
Case 19-03079-KRH   Doc 64    Filed 04/24/20 Entered 04/30/20 15:58:02   Desc Main
                             Document      Page 2 of 4
Case 19-03079-KRH   Doc 64    Filed 04/24/20 Entered 04/30/20 15:58:02   Desc Main
                             Document      Page 3 of 4
Case 19-03079-KRH   Doc 64    Filed 04/24/20 Entered 04/30/20 15:58:02   Desc Main
                             Document      Page 4 of 4
